Citation Nr: 0915312	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
dermatophytosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from January 1979 to 
February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The RO in St. Petersburg, Florida, has since 
assumed jurisdiction, and that office forwarded the appeal to 
the Board.

In his March 2007 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (Travel Board hearing).  In a July 2007 
letter, he was notified that his hearing was scheduled for 
August 31, 2007, but he failed to appear for the proceeding 
and has not provided an explanation for his absence or 
requested to reschedule the hearing.  So his hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

In July 2008 the Board denied another claim the Veteran had 
appealed - for a rating higher than 20 percent for his low 
back disability.  Whereas the Board remanded his remaining 
claim for a rating higher than 10 percent for his 
skin condition to the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration - 
including providing proper notice to comply with the Veterans 
Claims Assistance Act (VCAA).

Regrettably, the Board must again remand this claim to the RO 
via the AMC, for still further development and consideration.




REMAND

The Veteran's skin condition has been rated under 38 C.F.R. 
§ 4.118, DC 7813, for dermatophytosis, which in turn is rated 
as dermatitis under DC 7806.

Under DC 7806, a 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or there must be intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.

A higher 30 percent rating is assigned where 20 to 40 percent 
of the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Id.

An even higher 60 percent rating is assigned when more than 
40 percent of the entire body or exposed areas are affected 
or constant or near-constant systemic therapy such as 
corticosteroids or other immuno-suppressive drugs are 
required during the past 12-month period.  Id.

In December 2006, the Veteran had a VA compensation 
examination for his dermatophytosis.  During that 
examination, the Veteran told the VA examiner that he was 
then currently taking topical medications and creams, in 
addition to cortisone, for his dermatophytosis.  But the VA 
examiner did not independently confirm whether this is indeed 
the case (the Veteran taking a corticosteroid for treatment 
of his dermatophytosis, and with sufficient frequency and 
duration to warrant a higher rating), and there is no other 
medical or objective evidence on file indicating this, 
either.  So the Veteran must be given an opportunity to 
submit additional evidence substantiating this allegation, 
such as a copy of a prescription, etc.



Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and give him an 
opportunity to identify and/or submit 
evidence (such as copies of prescriptions 
and/or outpatient records) independently 
confirming that the treatment of his 
dermatophytosis has included systemic 
therapy such as corticosteroids or other 
immuno-suppressive drugs.  There also 
needs to be some objective indication of 
the frequency and duration of this 
treatment during the past 12 months, so as 
to meet the requirements mentioned for a 
higher 30 or 60 percent rating.

2.  Then readjudicate the claim for a 
rating higher than 10 percent for the skin 
condition in light of any additional 
evidence obtained from the Veteran or 
elsewhere.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this remaining claim.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




